 



THIS WARRANT AND THE SHARES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. EXCEPT AS
OTHERWISE SET FORTH HEREIN OR IN A SECURITIES PURCHASE AGREEMENT DATED AS OF May
15th, 2016, NEITHER THIS WARRANT NOR ANY OF SUCH SHARES MAY BE SOLD, TRANSFERRED
OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER SAID ACT OR, AN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND
SCOPE, CUSTOMARY FOR OPINIONS OF COUNSEL IN COMPARABLE TRANSACTIONS, THAT
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144
UNDER SUCH ACT. ANY SUCH SALE, ASSIGNMENT OR TRANSFER MUST ALSO COMPLY WITH
APPLICABLE STATE SECURITIES LAWS.

 

Right to Purchase 50,000,000 Shares of Common Stock, par value $0.001 per share

 

STOCK PURCHASE WARRANT AGREEMENT

 

THIS CERTIFIES THAT, for value received, Rxmm Health Pty Ltd. or its registered
assigns, is entitled to purchase from Players Network, Inc. a Nevada corporation
(the “Company”), at any time or from time to time during the period specified in
Paragraph 2 hereof, Fifty Million (50,000,000) Common Shares to be vested as
outlined in the Definitive Funding Agreement dated August 15th, 2016, between
Players Network and Rxmm Health. After each tranche is vested the warrant become
fully paid and exercisable for the purchase of non-assessable shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), and the
warrants will be deemed earned and available to exercise at a price as outlined
in Exhibit A Strike Price and Warrant Schedule (the “Exercise Price”). The term
“Warrant Shares,” as used herein, refers to the shares of Common Stock
purchasable hereunder. The Warrant Shares and the Exercise Price are subject to
adjustment as provided in Paragraph 4 hereof. The term Warrants means this
Warrant and any other warrants that may be issued pursuant to that certain
Definitive Funding Agreement dated August 15th, 2016, by and among the Company
and the Buyers listed on the execution page thereof (the “Definitive Funding
Agreement”).

 

This Warrant is subject to the following terms, provisions, and conditions:

 

1. MANNER OF EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES. Subject to
the provisions hereof, the holder may exercise this Warrant Hereof, in whole or
in part, by the surrender of this Warrant, together with a Completed exercise
agreement in the form attached hereto (the “Exercise Agreement”), to the Company
during normal business hours on any business day at The Company’s principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the holder hereof), and upon (i) Payment to the Company
in cash, by against the forgiveness of the convertible Debenture by certified or
official bank check or by wire or a combination of the two that will transfer
for the account of the Company of the Exercise Price for the Warrant Shares
specified in the Exercise Agreement or (ii) if the resale of the Warrant Shares
by the holder is not then registered pursuant to an effective Registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
delivery to the Company of a written notice of an election to Effect a “Cashless
Exercise” (as’ defined in Section 11 (c) below) for the Warrant Shares specified
in the Exercise Agreement-. The Warrant Shares so Purchased shall be deemed to
be issued to the holder hereof or such holder’s designee, as the record owner of
such shares, as of the close of business on the date on which this Warrant shall
have been surrendered, the completed Exercise Agreement shall have been
delivered, and payment shall have been made for such shares as set forth above.
Certificates for the Warrant Shares so purchased, representing the aggregate
number of shares specified in the Exercise Agreement, shall be delivered to the
holder hereof within a reasonable time, not exceeding three (3) business days,
after this Warrant shall have been so exercised. The certificates so delivered
shall be in such denominations as may be requested by the holder hereof and
shall be registered in the name of such holder or such such holder shall
designate other name as. If this warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the holder a new Warrant
representing the number of shares with respect to which this Warrant shall not
then have been exercised.

 

1 

 

 

Notwithstanding anything in this Warrant to the contrary, in no event shall The
Holder of this Warrant is entitled to exercise a number of Warrants (or portions
thereof) in excess of the number of Warrants (or portions thereof) upon exercise
of which the sum of (i) the number of shares of Common Stock beneficially owned
by the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unexercised Warrants and
the unexercised or unconverted portion of any other securities of the Company
(including the Debentures (as defined in the Definitive Funding Agreement
subject to a limitation on conversion or exercise analogous to the limitation
contained herein) and (ii) the number of shares of Common Stock issuable upon
exercise of the Warrants (or portions thereof) with respect to which the
determination described herein is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.9% of the outstanding
shares of Common Stock. For purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13D-G thereunder,
except as otherwise provided in clause (i) hereof.

 

2. Period of Exercise. This Warrant is exercisable at any time from the time
after the date on which this Warrant is issued and delivered pursuant to the
terms of the Securities Purchase Agreement (the “Issue Date”) and before 5:00
p.m., New York City time on the second (2’) anniversary of the Issue Date(the
“Exercise Period”).

 

(a) CALLABLE FEATURE. Anytime during the warrant exercising period if the price
of the market reaches or exceeds the strike price of the warrant by 200% for a
period of 30 days, the company can demand the exercise of the outstanding
warrant and converted to stock based on the attached Schedule A, Strike Price
and Warrant Schedule.

 

3. CERTAIN AGREEMENTS OF THE COMPANY. The Company hereby covenants and agrees as
follows:

 

(a) SHARES TO BE FULLYPAID. All Warrant Shares will, upon issuance in accordance
with the terms of this Warrant, be validly issued, fully paid, and nonassessable
and free from all taxes, liens, and charges with respect to the issue thereof.

 

(b) RESERVATION OF SHARES. During the Exercise Period, the Company shall at all
times have authorized, and reserved for the purpose of issuance upon exercise of
this Warrant, a sufficient number of shares of Common Stock to provide for the
full exercise of this Warrant.

 

(c) LISTING The Company shall as soon as practicable secure the listing of the
shares of Common Stock issuable upon exercise of the Warrant upon a national or
international securities exchange or automated quotation system, if any, upon
which shares of Common Stock are then listed (subject to official notice of
issuance upon exercise of this Warrant) and shall maintain, so long as any other
shares of Common Stock shall be so listed, such listing of all shares of Common
Stock from time to time issuable upon the exercise of this Warrant; and the
Company shall so list on a national or international securities exchange or
automated quotation system, as the case may be, and shall maintain such listing
of, any other shares of capital stock of the Company issuable upon the exercise
of this Warrant if and so long as any shares of the same class shall be listed
on such national or international securities exchange or automated quotation
system.

 

(d) CERTAIN ACTIONS PROHIBITED. The Company will not, by amendment of its
charter or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities, or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed by it hereunder, but will at all times in good faith
assist in the carrying out of all the provisions of this Warrant and in the
taking of all such action as may reasonably be requested by the holder of this
Warrant in order to protect the exercise privilege of the holder of this Warrant
against dilution or other impairment, consistent with the tenor and purpose of
this Warrant. Without limiting the generality of the foregoing, the Company (i)
will not increase the par value of any shares of Common Stock receivable upon
the exercise of this Warrant above the Exercise Price then in effect, and (ii)
will take all such actions as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and non-assessable shares of
Common Stock upon the exercise of this Warrant.

 

2 

 

 

(e) SUCCESSORS AND ASSIGNS. This Warrant will be binding upon any entity
succeeding to the Company by merger, consolidation, or acquisition of all Or
substantially all the Company’s assets.

 

4. ANTIDILUTION PROVISIONS. During the Exercise Period, the Exercise Price and
the number of Warrant Shares shall be subject to adjustment from time to time as
provided in this Paragraph 4. In the event that any adjustment of the Exercise
Price as required herein results in a fraction of a cent, such Exercise Price
shall be rounded up to the nearest cent.

 

(a) ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES UPON ISSUANCE OF COMMON
STOCK. Except as otherwise provided in Paragraphs 4(c) and 4(e) hereof, if and
whenever on or after the Issue Date, the Company issues or sells, or in
accordance with Paragraph 4(b) hereof is deemed to have issued or sold, Any
shares of Common Stock for no consideration or for a consideration per share
(before deduction of reasonable expenses or commissions or underwriting
discounts or allowances in connection therewith) less than 20% below the Market
Price (as herein after defined) on the date of issuance (or deemed issuance) of
such Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the Exercise Price will be reduced to a price determined by
multiplying the Exercise Price in effect immediately prior to the Dilutive
Issuance by a fraction, (i) the numerator of which is an amount equal to the sum
of (x) the number of shares of Common Stock actually outstanding immediately
prior to the Dilutive Issuance, plus (y) the quotient of the aggregate
consideration, calculated as set forth in Paragraph 4(b) hereof, received by the
Company upon such Dilutive Issuance divided by the Market Price in effect
immediately prior to the Dilutive Issuance

 

(b) EFFECT ON EXERCISE PRICE OF CERTAIN EVENTS. For purposes of Determining the
adjusted Exercise Price under Paragraph 4(a) hereof, the following will be
applicable:

 

(I) ISSUANCE OF RIGHTS OR OPTIONS. If the Company in any manner issues or grants
any warrants, rights or options, whether or not immediately exercisable, to
subscribe for or to purchase Common Stock or other securities Convertible into
or exchangeable for Common Stock (“Convertible Securities”) (Such warrants,
rights and options to purchase Common Stock or Convertible Securities are
hereinafter referred to as “Options”) and the price per share for which Common
Stock is issuable upon the exercise of such Options is less than 20% of the
Market Price on the date of issuance or grant of such Options, then the maximum
total number of shares of Common Stock issuable upon the exercise of all such
Options will, as of the date of the issuance or grant of such Options, be deemed
to be outstanding and to have been issued and sold by the Company for such price
per share. For purposes of the preceding sentence, the “price per share for
which Common Stock is issuable upon the exercise of such Options” is determined
by dividing (i) the total amount, if any, received or receivable by the Company
as consideration for the issuance or granting of all such Options, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the exercise of all such Options, plus, in the case of Convertible
Securities issuable upon the exercise of such Options, the minimum aggregate
amount of additional consideration payable upon the conversion or exchange
thereof at the time such Convertible Securities first become convertible or
exchangeable, by (ii) the Maximum total number of shares of Common Stock
issuable upon the exercise of all such Options (assuming full conversion of
Convertible Securities, if applicable). No further adjustment to the Exercise
Price will be made upon the actual issuance of such Common Stock upon the
exercise of such Options or upon the conversion or exchange of Convertible
Securities issuable upon exercise of such Options.

 

3 

 

 

(ii) ISSUANCE OF CONVERTIBLE SECURITIES. If the Company in any Manner issues or
sells any Convertible Securities, whether or not immediately Convertible (other
than where the same are issuable upon the exercise of Options) and the price per
share for which Common Stock is issuable upon such Conversion or exchange is
less than 20% below the Market Price on the date of issuance of Such Convertible
Securities, then the maximum total number of shares of Common Stock issuable
upon the conversion or exchange of all such Convertible Securities will, as of
the date of the issuance of such Convertible Securities, be deemed to be
outstanding and to have been issued and sold by the Company for such price per
share. For the purposes of the preceding sentence, the “price per share for
which Common Stock is issuable upon such conversion or exchange” determined by
dividing (i) the total amount, if any, received or receivable by the Company as
consideration for the issuance or sale of all such Convertible Securities, plus
the minimum aggregate amount of additional consideration, if any, payable to the
Company upon the conversion or exchange thereof at the time such Convertible
Securities first become convertible or exchangeable, by (ii) the maximum total
number of shares of Common Stock issuable upon the conversion or exchange of all
such Convertible Securities. No further adjustment to the Exercise Price will be
made upon the actual issuance of such Common Stock upon conversion or exchange
of such Convertible Securities.

 

(iii) CHANGE IN OPTION PRICE OR CONVERSION RATE. If there is a Change at any
time in (I) the amount of additional consideration payable to the Company upon
the exercise of any Options; (ii) the amount of additional consideration, if
any, payable to the Company upon the conversion or exchange of any Convertible
Securities; or (iii) the rate at which any Convertible Securities are
convertible into or exchangeable for Common Stock (other than under or by reason
of provisions designed to protect against dilution), the Exercise Price in
effect at the time of such change will be readjusted to the Exercise Price which
would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed additional consideration
or changed conversion rate, as the case may be, at the time initially granted,
issued or sold.

 

(v) CALCULATION OF CONSIDERATION RECEIVED. If any Common Stock, Options or
Convertible Securities are issued, granted or sold for cash, the consideration
received therefor for purposes of this Warrant will be the amount Received by
the Company therefor, before deduction of reasonable commissions, Underwriting
discounts or allowances or other reasonable expenses paid or Incurred by the
Company in connection with such issuance, grant or sale. In case Any Common
Stock, Options or Convertible Securities are issued or sold for a Consideration
part or all of which shall be other than cash, the amount of the Consideration
other than cash received by the Company will be the fair value of Such
consideration, except where such consideration consists of securities, in Which
case the amount of consideration received by the Company will be the Market
Price thereof as of the date of receipt. In case any Common Stock, Options or
Convertible Securities are issued in connection with any acquisition, Merger or
consolidation in which the Company is the surviving corporation, the Amount of
consideration therefor will be deemed to be the fair value of such Portion of
the net assets and business of the non-surviving corporation as is Attributable
to such Common Stock, Options or Convertible -Securities, as the Case may be.
The fair value of any consideration other than cash or securities Will be
determined in good faith by the Board of Directors of the Company.

 



4 

 

 

(vi) EXCEPTIONS-TO ADJUSTMENT OF EXERCISE PRICE. No adjustment to the Exercise
Price will be made (I) upon the exercise of any warrants, options Or convertible
-securities granted, issued and outstanding on the date of issuance of this
Warrant; (ii) upon the grant or exercise of any stock or options which may
hereafter be granted or exercised under any employee benefit plan of the Company
now existing or to be implemented in the future, so long as the issuance of such
stock or options is approved by a majority of the independent members of the
Board of Directors of the Company or a majority of the members of a committee of
independent directors established for such purpose; (iii) upon the exercise of
the Warrants; or (iv) upon the issuance of shares of Common Stock in connection
with the Company’s acquisitions.

 

(c) SUBDIVISION OR COMBINATION OF COMMON STOCK. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,
Reorganization, reclassification or otherwise) the shares of Common Stock
Acquirable hereunder into a greater number of shares, then, after the date of
Record for effecting such subdivision, the Exercise Price in effect immediately
Prior to such subdivision will be proportionately reduced. If the Company at any
Time combines (by reverse stock split, recapitalization, reorganization,
Reclassification or otherwise) the shares of Common Stock acquirable hereunder
Into a smaller number of shares, then, after the date of record for effecting
Such combination, the Exercise Price in effect immediately prior to such
Combination will be proportionately increased.

 

(d) ADJUSTMENT IN NUMBER OF SHARES. Upon each adjustment of the Exercise Price
pursuant to the provisions of this Paragraph 4, the number of shares of Common
Stock issuable upon exercise of this Warrant shall be adjusted by multiplying a
number equal to the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock issuable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product so
obtained by the adjusted Exercise Price.

 



5 

 

  

(e) CONSOLIDATION, MERGER OR SALE. In case of any consolidation of any sale or
conveyance of all or substantially all of the assets of the Company other than
in connection with a plan of complete liquidation of the Company, then as a
condition of such consolidation, merger or sale or conveyance, adequate
provision will be made whereby the holder of this Warrant will have the right to
acquire and receive upon exercise of this Warrant in lieu of the shares of
Common Stock immediately theretofore acquirable upon the exercise of this
Warrant, such shares of stock, securities or assets as may be issued or payable
with respect to or in exchange for the number of shares of Common Stock
immediately theretofore acquirable and receivable upon exercise of this Warrant
had such consolidation, merger or sale or conveyance not taken place. In any
such case, the Company will make appropriate provision to insure that the
provisions of this Paragraph 4 hereof will thereafter be applicable as nearly as
may be in relation to any shards of stock or securities thereafter deliverable
upon the exercise of this warrant. The Company will not effect any
consolidation, merger or sale or conveyance unless prior to the consummation
thereof, the successor corporation (if other than the Company) assumes by
written instrument the obligations under this Paragraph 4 and the obligations to
deliver to the holder of this Warrant such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the holder may be entitled to
acquire.

 

(f) DISTRIBUTION OF ASSETS. In case the Company shall declare or make any
distribution of its assets (including cash) to holders of Common Stock as a
partial liquidating dividend, by way of return of capital or otherwise, then,
after the date of record for determining stockholders entitled to such
distribution, but prior to the date of distribution, the holder of this Warrant
shall be entitled upon exercise of this Warrant for the purchase of any or all
of the shares of Common Stock subject hereto, to receive the amount of such
assets which would have been payable to the holder had such holder been the
holder of such shares of Common Stock on the record date for the determination
of stockholders entitled to such distribution.

 

(g) NOTICE OF ADJUSTMENT. Upon the occurrence of any event which Requires any
adjustment of the Exercise Price, then, and in each such case, the Company shall
give notice thereof to the holder of this Warrant, which notice shall state the
Exercise Price resulting from such adjustment and the increase or decrease in
the number of Warrant Shares purchasable at such price upon exercise, setting
forth in reasonable detail the method of calculation and the facts upon which
such calculation is based. The chief financial officer of the Company shall
certify such calculation.

 

(h) MINIMUM ADJUSTMENT OF EXERCISE PRICE. No adjustment of the Exercise Price
shall be made in an amount of less than I% of the Exercise Price in effect at
the time such adjustment is otherwise required to be made, but any such lesser
adjustment shall be carried forward and shall be made at the time and together
with the next subsequent adjustment which, together with any adjustments so
carried forward, shall amount to not less than 1% of such Exercise Price.

 

6 

 

 

OTHER NOTICES. In case at any time:

 

(I) The Company shall declare any dividend upon the Common Stock payable in
shares of stock of any class or make any other distribution (including dividends
or distributions payable in cash out of retained earnings) to the holders of the
Common Stock;

 

(ii) The Company shall offer for subscription pro rata to the holders of the
Common Stock any additional shares of stock of any class or other rights;

 

(iii) There shall be any capital reorganization of the Company, or
reclassification of the Common Stock, or consolidation or merger of the Company
with or into, or sale of all or substantially all its assets to, another
corporation or entity; or

 

(iv) There shall be a voluntary or involuntary dissolution, liquidation or
winding-up of the Company; then, in each such case, the Company shall give to
the holder of this Warrant (a) notice of the date on which the books of the
Company shall close or a record shall be taken for determining the holders of
Common Stock entitled to receive any such dividend, distribution, or
subscription rights or for determining the holders of Common Stock entitled to
vote in respect of any such reorganization, reclassification, consolidation,
merger, sale, dissolution, liquidation or winding up and (b) in the case of any
such reorganization, reclassification, consolidation, merger, sale, dissolution,
liquidation or winding-up, notice of the date (or, if not then known, a
reasonable approximation thereof by the Company) when the same shall take place.
Such notice shall also specify the date on which the holders of Common Stock
shall be entitled to receive such dividend, distribution, or subscription rights
or to exchange their Common Stock for stock or other securities or property
deliverable upon such reorganization, reclassification, consolidation, merger,
sale, dissolution, liquidation, or winding-up, as the case may be. Such notice
shall be given at least 30 days prior to the record date or the date on which
the Company’s books are closed in respect thereto. Failure to give any such
notice or any defect therein shall not affect the validity of the proceedings
referred to in clauses (I), (ii), (iii) and (iv) above.

 

(k) Certain Events. If any event occurs of the type contemplated by the
adjustment provisions of this Paragraph 4 but not expressly provided for by such
provisions, the Company will give notice of such event as provided in Paragraph
4(g) hereof, and the Company’s Board of Directors will make an appropriate
adjustment in the Exercise Price and the number of shares of Common Stock
acquirable upon exercise of this Warrant so that the rights of the Holder shall
be neither enhanced nor diminished by such event.

 



7 

 

 

(1) CERTAIN DEFINITIONS.

 

(I) “COMMON STOCK DEEMED OUTSTANDING” shall mean the number of Shares of Common
Stock actually outstanding (not including shares of Common Stock held in the
treasury of the Company), plus (x) pursuant to Paragraph 4(b) (I) hereof, the
maximum total number of shares of Common Stock issuable upon The exercise of
Options, as of the date of such issuance or grant of such Options, if any, and
(y) pursuant to Paragraph 4(b)(ii) hereof, the maximum Total number of shares of
Common Stock issuable upon conversion or exchange of Convertible Securities, as
of the date of issuance of such Convertible Securities, if any.

 

(ii) “MARKET PRICE,” as of any date, (I) mean the average of the last reported
sale prices for the shares of Common Stock on the OTC Markets (the “OTC “) for
the five (5) trading days immediately preceding such date as reported by I
Bloomberg, L.P. (“Bloomberg”), or (ii) if the OTC is not the principal trading
market for the shares of Common Stock, the average of the last reported sale
prices on the principal trading market for the Common Stock during the same
period as reported by Bloomberg, or (iii) if market value cannot be calculated
as of such date on any of the foregoing bases, the Market Price shall be the
fair market value as reasonably determined in good faith by (a) the Board of
Directors of the Corporation or, at the option of a majority-in-interest of the
holders of the outstanding Warrants by (b) an independent investment bank of
nationally recognized standing in the valuation of businesses similar to the
business of the corporation

 

(iii) “COMMON STOCK,” for purposes of this Paragraph 4, includes the Common
Stock, par value $0.001 per share, and any additional class of stock of the
Company having no preference as to dividends or distributions on liquidation,
provided that the shares purchasable pursuant to this Warrant shall include only
shares of Common Stock, par value $0.001 per share, in respect of which this
Warrant is exercisable, or shares resulting from any subdivision or combination
of such Common Stock, or in the case of any reorganization, reclassification,
consolidation, merger, or sale of the character referred to in Paragraph 4(e)
hereof, the stock or other securities or property provided for in such
Paragraph.

 

5. ISSUE TAX. The issuance of certificates for Warrant Shares upon the exercise
Of this Warrant shall be made without charge to the holder of this Warrant or
such shares for any issuance tax or other costs in respect thereof, provided
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance and delivery of any certificate
in a name other than the holder of this Warrant.

 

6. NO RIGHTS OR LIABILITIES AS A SHAREHOLDER. This Warrant shall Not entitle the
holder hereof to any voting rights or other rights as a shareholder of the
Company. No provision of this Warrant, in the absence of affirmative action by
the holder hereof to purchase Warrant Shares, and no mere enumeration herein of
the rights or privileges of the holder hereof, shall give rise to any liability
of such holder for the Exercise Price or as a shareholder of the Company,
whether such liability is asserted by the Company or by creditors of the
Company.

 



8 

 



 

7. TRANSFERS, EXCHANGE, AND REPLACEMENT OF WARRANT.

 

(a) RESTRICTION ON TRANSFER. This Warrant and the rights granted to The holder
hereof is transferable, in whole or in part, upon surrender of this Warrant,
together with a properly executed assignment in the form attached Hereto, at the
office or agency of the Company referred to in Paragraph 7(e) Below, provided,
however, that any transfer or assignment shall be subject to The conditions set
forth in Paragraph 7(f) hereof and to the applicable provisions of the
Securities Purchase Agreement. Until due presentment for registration of
transfer on the books of the Company, the Company may treat the registered
holder hereof as the. Any notice shall not affect owner and holder hereof for
all purposes, and the Company to the contrary. Notwithstanding anything to the
contrary contained herein, the registration rights described in Paragraph 8 are
assignable only in accordance with the provisions of that certain Registration
Rights Agreement, dated as of March 31, 1999, by and among the Company and the
other signatories thereto (the “Registration Rights Agreement”.).

 

(b) WARRANT EXCHANGEABLE FOR DIFFERENT DENOMINATIONS. This Warrant is
exchangeable, upon the surrender hereof by the holder hereof at the office or
Agency of the Company referred to in Paragraph 7(e) below, for new Warrants of
Like tenor representing in the aggregate the right to purchase the number of
shares of Common Stock, which may be purchased hereunder, each of such new
warrants to represent the right to purchase such number of shares as shall be
Designated by the holder hereof at the time of such surrender.

 

(e) REPLACEMENT OF WARRANT Upon receipt of evidence reasonably Satisfactory to
the Company of the loss, theft, destruction, or mutilation of This Warrant and,
in the case of any such loss, theft, or destruction, upon Delivery of an
indemnity agreement reasonably satisfactory in form and amount to The Company,
or, in the case of any such mutilation, upon surrender and Cancellation of this
Warrant, the Company, at its expense, will execute and Deliver, in lieu thereof,
a new Warrant of like tenor.

 

(d) CANCELLATION, PAYMENT OF EXPENSES. Upon the surrender of this Warrant in
connection with any transfer, exchange, or replacement as provided in This
Paragraph 7, this Warrant shall be promptly canceled by the Company. The Company
shall pay all taxes (other than securities transfer taxes) and all other
Expenses (other than legal expenses, if any, incurred by the Holder or
transferees) and charges payable in connection with the preparation, execution,
and delivery of Warrants pursuant to this Paragraph 7.

 

(e) REGISTER. The Company shall maintain, at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to the
holder hereof), a register for this Warrant, in which the Company shall record
the name and address of the person in whose name this Warrant has been issued,
as well as the name and address of each transferee and each prior owner of this
Warrant.

 



9 

 

  

(f) EXERCISE OR TRANSFER WITHOUT REGISTRATION. If, at the Time of the surrender
of this Warrant in connection with any exercise, transfer, or exchange of this
Warrant, this Warrant (or, in the case of any exercise, the Warrant Shares
issuable hereunder), shall not be registered under the Securities Act and under
applicable state securities or blue sky laws, the Company may require, as a
condition of allowing such exercise, transfer, or exchange, (I) that the holder
or transferee of this Warrant, as the case may be, famish to the Company a
written opinion of counsel, which opinion and counsel are acceptable to the
Company, to the effect that such exercise, transfer, or exchange may be made
without registration under the Securities Act and under applicable state
securities or blue sky laws, (ii) that the holder or transferee execute and
deliver to the Company an investment letter in form and substance acceptable to
the Company and (iii) that the transferee be an “accredited investor” as defined
in Rule 5 0 1 (a) promulgated under the Securities Act; provided that no such
opinion, letter or status as an “accredited investor” shall be required in
connection with a transfer pursuant to Rule 144 under the Securities Act. The
first holder of this Warrant, by taking and holding the same, represents to the
Company that such holder is acquiring this Warrant for investment and not with a
View to the distribution thereof

 

8. REGISTRATION RIGHTS. The initial holder of this Warrant (and certain
assignees thereof) is not entitled to the benefit of such registration rights in
respect of the Warrant Shares, and is limited in the resale thereof subject to
Rule 144 as above.

 

9. NOTICES. All notices, requests, and other communications required or
permitted to be given or delivered hereunder to the holder of this Warrant shall
be in writing, and shall be personally delivered, or shall be sent by certified
or registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to such holder at the address shown for such holder on the books of
the Company, or at such other address as shall have been famished to the Company
by notice from such holder. All notices, requests, and other communications
required or permitted to be given or delivered hereunder to the Company shall be
in writing, and shall be personally delivered, or shall be sent by certified or
registered mail or by recognized overnight mail courier, postage prepaid and
addressed, to the office of the Company at 1771 east Flamingo Rd 201a, Las Vegas
Nevada 89119. Attention: Chief Executive Officer at such other address as shall
have been famished to the holder of this Warrant by notice from the Company. Any
such notice, request, or other communication may be sent by Facsimile, but shall
in such case be subsequently confirmed by a writing personally delivered or sent
by certified or registered mail or by recognized overnight mail courier as
provided above. All notices, requests, and other communications shall be deemed
to have been given either at the time of the receipt thereof by the person
entitled to receive such notice at the address of such person for purposes of
this Paragraph 9, or, if mailed by registered or certified mail or with a
recognized overnight mail courier upon deposit with the United States Post
Office or such overnight mail courier, if postage is prepaid and the mailing is
properly addressed, as the case may be.

 



10 

 

 

10. GOVERNING LAW. This Warrant shall be governed by and construed In accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed in the State of Nevada (without regard to principles of conflict of
laws). The Company and the holder irrevocably consent to the jurisdiction of the
United States federal courts and the state courts located in Delaware in any
suit or proceeding based on or arising under this Warrant, the agreements
entered into in connection herewith or the transactions contemplated hereby or
thereby and irrevocably *agree that all claims in respect of such suit or
proceeding may be determine in such courts. The Company and the holder
irrevocably waive the defense of an inconvenient forum to the maintenance of
such suit or proceeding. The Company’ and the holder further agree that service
of process upon a party mailed by party in any such suit or proceeding. Nothing
herein shall affect the right of the Company or the holder hereof to serve
process in any other manner permitted by law. The Company and the holder agree
that a final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.

 

11. MISCELLANEOUS.

 

(a) AMENDMENTS. This Warrant and any provision hereof may only amended by an
instrument in writing signed by the Company and the holder hereof.

 

(b) DESCRIPTIVE HEADINGS. The descriptive headings of the several paragraphs of
this Warrant are inserted for purposes of reference only, and shall not affect
the meaning or construction of any of the provisions hereof

 

(c) CASHLESS EXERCISE. Warrant’s can be exercised in part as forgiveness of the
Convertible Debenture Agreement, without cash Notwithstanding anything to the
contrary contained in this Warrant, if the resale of the Warrant Shares by the
holder is not then registered pursuant to an effective registration statement
under the Securities Act. Any amount of the value of the warrant that exceeds
the amount of the value of the Debenture pay off is due in cash. This Warrant
may be exercised by presentation and surrender of this Warrant to the Company at
its principal executive offices with a written notice of the holder’s intention
to effect a cashless exercise, including a calculation of the number of shares
of Common Stock to be issued upon such exercise in accordance with the terms
hereof (a “Cashless Exercise”). In the event of a Cashless Exercise, in lieu of
paying the Exercise Price in cash, the holder shall surrender this Warrant for
that number of shares of Common Stock determined by multiplying the number of
Warrant Shares to which it would otherwise be entitled by a fraction, the
numerator of which shall be the difference between the then current Market Price
per share of the Common Stock and the Exercise Price, and the denominator of
which shall be the then current Market Price per share of Common Stock.

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its

duly authorized officer.

 



    Players Network Inc.         By:     Mark Bradley     Chairman and Chief
Executive Officer           Dated as of August 15th, 2016

 



11 

 

  

FORM OF EXERCISE AGREEMENT

 

Dated: July 21th 2016

 

To: Rxmm Health, Inc.

 

The undersigned, pursuant to the provisions set forth in the within Warrant,
hereby agrees to purchase 50,000,000 shares of Common Stock covered by such
Warrant, and makes payment herewith in full therefor at the price per share
provided by such Warrant in cash or by certified or official bank check in the
amount of, or, if the resale of such Common Stock by the undersigned is not
currently registered pursuant to an effective registration statement under the
Securities Act of 1933, as amended, by surrender of securities issued by the
Company (including a portion of the Warrant) having a market value (in the case
of a portion of this Warrant, determined in accordance with Section 1 l(c) of
the Warrant) equal to $ ____________. Please issue a certificate or certificates
for such shares of Common Stock in the name of and pay any cash for any
fractional share to:

 

Name: _______________________

 

Signature: __________________

Address: ____________________

____________________

 

Note: The above signature should correspond Exactly with the name on the face of
the within Warrant, and, if said number of shares of Common Stock shall not be
all the shares purchasable under the within Warrant, a new Warrant is to be
issued in the name of said undersigned covering the balance of the shares
purchasable thereunder less any fraction of a share paid in cash.

  

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers all the
rights of the undersigned under the within Warrant, with respect to the number
of shares of Common Stock covered thereby set forth herein below, to:

 

Name of Assignee
                                           Address                                                     No
of Shares

  

___________________________             ________________________
         ___________

 

 

___________________________             _________________________

 

, and hereby irrevocably constitutes and appoints _______________________as
agent and attorney-in-fact to transfer said Warrant on the books of the
within-named corporation, with full power of substitution in the premises.

  

Dated: ______ __,20____

 

In the presence of:

 

__________________

 

Name: __________________

 

Signature: __________________

 

Title of Signing Officer or Agent (if any):

 

Address: __________________

__________________

 

Note: The above signature should correspond exactly with the name on the face of
the within Warrant.

 



12 

 

 

EXHIBIT A

 

Strike Price and Warrant Schedule

 

RxMM will be granted with the following warrants, which shall be issued at each
funding milestone amount described in the table below. The warrant exercise
price is defined in the table below and the timing of exercise shall be tied to
the Company’s share price based on a fourteen-day (14) trailing average basis.

 

Unless the Warrant’s are called by the company, RxMM reserves the right to
convert part or the entire debenture into the warrant exercise price with any
residual balance including interest to be repaid by the Company at Term.

 

The Warrants are callable if the stock averages 200% of the warrant strike price
for any thirty days (30) trading period. As an example, if the stock is trading
at 0.08 the Company can call the .0.04 warrants. RxMM would then have 10 days to
exercise these warrants. After exercise of all warrants below any remaining
principal and accrued interest could be converted into stock at a 25% discount
to market and any excess over the amount of interest will be paid in cash.

 

Debenture Funding Milestone   Warrants & Exercise Price Details $400,000   10
million at $0.05 for 2 years  $401,000 - $800,000   15 million at $0.06 for 2
years  $800,001 - $1,600,000   15 million at $0.07 for 2 years  $1,600,001 -
$2,500,000   10 million at $0.08 for 2 years

 



13 

 

 

 

 

